F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          NOV 12 2003
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 DAVID JACKSON,

               Plaintiff - Appellant,                   No. 03-1141
          v.                                           (D. Colorado)
 JAMES J. PETERS, District Attorney                 (D.C. No. 02-N-922)
 of 18th Judicial District Family
 Support Division of Arapahoe County;
 ROBERT J. RUSSELL, Judge for the
 18th District Court of Arapahoe
 County of Colorado; KEN SALAZAR,
 State Attorney General of the State of
 Colorado; MARVA LIVINGSTON
 HAMMONS, Controlling Officer of
 the State of Colorado Child Support;
 ELIZABETH D. LEITH, Denver
 District Court Magistrate for the State
 of Colorado Second Judicial District;
 LEROY H. PETRIE, Magistrate for
 the County Court, Arapahoe County,
 State of Colorado,

               Defendants - Appellees.


                             ORDER AND JUDGMENT         *




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before TACHA , Chief Judge, and ANDERSON and BRORBY , Senior Circuit
Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Mr. David Jackson, a former U.S. Department of Commerce employee,

filed suit, pro se, in federal district court, challenging a state court-ordered

garnishment for child support. In his amended complaint, Mr. Jackson claimed

that the funds garnished from his federal employer included a travel

reimbursement, in violation of the federal law regulating garnishment of federal

employees’ wages.   1
                        See 42 U.S.C. § 659; 5 C.F.R. § 581.104. The complaint

invoked federal jurisdiction on the basis of this alleged violation and listed the

following State of Colorado officials as defendants in their official capacities:

James J. Peters, District Attorney of Colorado’s 18th judicial district; Robert H.



       1
        In subsequent submissions, Mr. Jackson has alleged that the garnishment
of the travel reimbursement made him unable to pay the charges on his
government credit card. He states that, as a result, a collection agency has
initiated a collection against him, and his government employer first prohibited
him from undertaking further job-related travel and then dismissed him from his
employment.

                                          -2-
Russell II, District Court Judge for Colorado’s 18th judicial district; Ken Salazar,

Colorado Attorney General; Marva Livingston Hammons, Executive Director of

the Colorado Department of Human Services; Elizabeth D. Leigh, Magistrate

Judge for Colorado’s 2nd judicial district; and Leroy Petrie, Magistrate Judge for

the county court of Arapahoe County.

      According to Mr. Jackson’s complaint, the State of Colorado and the

agencies which these defendants represented had, in the course of divorce and

child support proceedings involving Mr. Jackson and his ex-wife, and through the

“illegal and excessive garnishment,” violated Mr. Jackson’s rights to due process

of law, to equal protection, and to seek redress from the courts.

      Specifically, in addition to the federal statutory violation, Mr. Jackson

alleged that the 1987 divorce decree, on which the 1994 state court child support

orders were based, was invalid because Mr. Jackson and his wife resumed living

together in a marital relationship after 1987. Mr. Jackson claimed that the birth

certificates of the two additional children that they had in 1989 and 1995

indicated that he and his wife were married at the time of the births. In addition,

according to Mr. Jackson, his wife’s lawyer falsely told the state court in 1994

that Mr. Jackson had stipulated to the 1987 decree, and the court refused to

correct this error even after his wife’s lawyer wrote to the court to correct it.

Moreover, Mr. Jackson stated that he was never notified of the resulting 1994


                                          -3-
child support order. For all these reasons, Mr. Jackson claimed that the Colorado

courts lacked personal jurisdiction over him and therefore had no authority to

garnish his wages in order to enforce the child support order.

      The defendants moved to dismiss Mr. Jackson’s amended complaint for

lack of subject matter jurisdiction, under Fed. R. Civ. P. 12(b)(1), and for failure

to state a claim upon which relief can be granted, under Fed. R. Civ. P. 12(b)(6).

The district court asked a federal magistrate judge to conduct a hearing and

submit proposed recommendations on the defendants’ motions.

      In the hearing before the magistrate judge, Mr. Jackson indicated that he

was continuing to pursue some of his claims in state court and that his primary

concern in federal court was the alleged illegal garnishment. In response to the

judge’s questioning, Mr. Jackson indicated his understanding that the U.S.

Treasury Department had taken the funds that his employer, the Commerce

Department, had issued as a reimbursement in response to the order of Colorado’s

child support enforcement services. According to Mr. Jackson, his employer’s

personnel department was unable to correct the illegal garnishment because it had

already paid him the reimbursement, thus fulfilling its obligation to him, and the

Treasury Department was unable to correct it because that department was acting

under the state child support enforcement office’s order.




                                          -4-
      In his recommendation, the magistrate judge construed Mr. Jackson’s

complaint as asserting a claim under 42 U.S.C. § 1983 that the garnishment

violated the Due Process and Equal Protection Clauses. He suggested that Mr.

Jackson’s suit in federal court was barred for the following reasons: under the

Rooker -Feldman 2 doctrine, the district court had no subject matter jurisdiction to

review Colorado state court proceedings involving Mr. Jackson’s divorce and

child support obligations; the Eleventh Amendment bars suits for money damages

in federal court against state officials in their official capacities; Mr. Jackson had

not met his burden of showing that he was entitled to a preliminary injunction

preventing further garnishments; the judicial defendants were entitled to absolute

judicial immunity against money damage claims; the state defendants were

entitled to qualified immunity because Mr. Jackson had failed to show with

particularity that the state defendants had violated a clearly established federal

constitutional or statutory right; the two-year statute of limitations for actions

brought in Colorado under 42 U.S.C. § 1983 had run because Mr. Jackson knew

in 1994 about the allegedly fraudulent stipulation to the divorce decree that

underlay his challenge to the child support order, he knew in 1998 about the child

support order, and he knew by 2000 that garnishment proceedings had been




      District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983);
      2

Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

                                          -5-
initiated against him; and Mr. Jackson had failed to claim that the defendants

personally participated in the alleged constitutional violations, as required for

§ 1983 claims. The magistrate judge therefore recommended that the district

court grant the dismissal.

      The district court, reviewing de novo the issues, the record, the magistrate’s

recommendation, and Mr. Jackson’s objections to the recommendation, concluded

that Mr. Jackson was essentially attempting to re-litigate the issues that had been

decided against him in state court, and that Mr. Jackson should have raised the

argument regarding the inappropriate garnishment in the state court proceedings.

The judge thus accepted the magistrate’s recommendation and dismissed the case.

Mr. Jackson appealed, arguing that he was not merely seeking a retrial of the state

court proceedings but was trying to “get[] to the root causes of why travel

reimbursement funds were taken and how to prevent future actions,” and that the

state courts’ use of an incorrect case number, resulting in their refusal to hear his

arguments regarding the illegal garnishment of his travel reimbursement, violated

his constitutional rights. Appellant’s Br. at 1.

      “We review the dismissal of a complaint on its face under Rule 12(b)(1) or

12(b)(6) de novo, applying the same standard as the district court. We accept the

complaint’s factual allegations as true and ask whether the complaint, standing




                                          -6-
alone, is legally sufficient to state a claim for relief.”   Wyoming v. United States ,

279 F.3d 1214, 1222 (10th Cir. 2002).

       Having thoroughly reviewed the record before us and Mr. Jackson’s

arguments in his appeal briefs, we conclude that Mr. Jackson’s complaint was

correctly dismissed, for substantially the same reasons set forth in the magistrate

judge’s recommendation, amplified as follows:

       It appears that Mr. Jackson’s challenge to the garnishment rests on two

prongs, first that the state court proceedings authorizing the garnishment are

unconstitutional, and second that the garnishment of a federal employee’s travel

reimbursement violates a federal statute and its implementing regulation.

       To the extent that Mr. Jackson is alleging that the Colorado courts’ actions

are unconstitutional, federal district courts have no jurisdiction to make that

determination with respect to matters of the type complained of here. Under the

Rooker -Feldman doctrine, federal district courts “‘do not have jurisdiction . . .

over challenges to state-court decisions in particular cases arising out of judicial

proceedings even if those challenges allege that the state court’s action was

unconstitutional. Review of those decisions may be had only in [the United States

Supreme] Court.’”      Johnson v. Rodrigues (Orozco) , 226 F.3d 1103, 1108 (10th

Cir. 2000) (quoting Feldman , 460 U.S. at 498). The doctrine “prohibits a lower

federal court from considering claims actually decided by a state court and claims


                                                -7-
inextricably intertwined with a prior state-court judgment.”   Kenmen Eng’g v.

City of Union , 314 F.3d 468, 473 (10th Cir. 2002) (internal quotation marks and

citation omitted). Mr. Jackson’s claims regarding defective and unconstitutional

procedures in the Colorado state court proceedings are inextricably intertwined

with the state courts’ judgments regarding Mr. Jackson’s divorce and child

support obligations. If Mr. Jackson wishes to pursue these claims, therefore, he

must do so in the Colorado state courts, if the applicable statute of limitations

permits, and, if unable to obtain relief there, he may seek review by the United

States Supreme Court.

       To the extent that Mr. Jackson is seeking to recover what he claims was a

travel reimbursement garnished in violation of 42 U.S.C. § 659 and 5 C.F.R.

§ 581.104, his amended complaint does not allege that these defendants bear any

responsibility for ensuring that garnishment orders comply with these provisions,

or that they failed to fulfill such a responsibility. Moreover, the provisions

themselves suggest that the federal employees in charge of disbursing payments in

response to state child support orders are responsible for making the payment “in

accordance with [the statute] and the regulations issued to carry out [the statute].”

42 U.S.C. § 659(f)(1). It may be, therefore, that Mr. Jackson is seeking relief for

the alleged illegal garnishment of his travel reimbursement from the wrong

people.


                                            -8-
      Mr. Jackson argues on appeal that the Arapahoe County child support

enforcement agency is responsible for wrongly garnishing his travel

reimbursement. In his response in district court to the defendants’ motion to

dismiss, Mr. Jackson claimed that Marva Livingston Hammons’ office (the

Department of Human Services, which presumably is in charge of enforcing child

support orders) “failed to properly train technicians in garnishment actions and

Due Process procedures.” R. Vol. 1, tab 12, at 4. However, even if Mr. Jackson

has a basis for alleging that one or more of these state defendants are responsible,

he may not seek compensation from them in federal court because, as the

magistrate judge explained, they are immune under the Eleventh Amendment from

a federal suit seeking money damages.    See Pennhurst State Sch. & Hosp. v.

Halderman , 465 U.S. 89, 97-102 (1984) (explaining that the Eleventh Amendment

bars suits in federal court for damages against states, state agencies, and state

officials in their official capacities unless the state unequivocally waives its

immunity or Congress expressly abrogates the immunity by creating a statutory

cause of action). As the district court noted, Mr. Jackson may raise the issue of

the alleged federal statutory violation by the Colorado Department of Human

Services and other relevant state authorities in state court.

      It appears from the record in this case that Mr. Jackson has endured

repeated frustrations in his efforts to engage the legal system on both the state and


                                          -9-
federal levels. Unfortunately, we are unable to offer him recourse in this appeal.

For the foregoing reasons, the district court’s dismissal of Mr. Jackson’s amended

complaint is AFFIRMED. Mr. Jackson’s motion for an emergency injunction is

DENIED; his motion for a writ of prohibition is denied; his motion to supplement

the record on appeal is DENIED; his submissions of a supplemental brief and

supplemental reply brief, construed as motions to submit those briefs, are

GRANTED; and all other motions are DENIED.

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




                                        -10-